   Case 1:19-cr-00919-KMW Document 13-1 Filed 01/13/20 Page 1 of 5

                                                              USDCSDNY
                                                              DOCUMENT
                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                  DOC#:, _ _ _ _ _ _~_
SOUTHERN DISTRICT OF NEW YORK                                 DATE FILED:   , /r;..7).. I a.o
                                                                                      I I



 United States of America,                                             (L.'M.....;)
                                                                 fPll:OPOSEfJ]
                 v.                                           PROTECTIVE ORDER

 LORENZO ALMANZAR,                                                19 Cr. 919 (KMW)

                             Defendant.


        Upon the application of the United States of America and the defendant having requested

discovery under Fed. R. Crim. P. 16(a)(l)(E), the Court hereby finds and orders as follows:

        WHEREAS, the Government intends to disclose to defendant documents, objects, and

infonnation, including electronically stored information ("ESI''), pursuant to Federal Rule of

Criminal Procedure 16, 18 U.S.C, § 3500, and the Government's general obligation to produce

exculpato1y and impeachment material in criminal cases (collectively, "Disclosure Material'');

       WHEREAS, the Government's Disclosure Material may include sensitive information

("Sensitive Information"), including tax return information, that (i) affects tlle privacy,

confidentiality, or business interests of individuals and entities; and (ii) is not authorized to be

disclosed to the public or disclosed beyond that which .is necessary for the defense of this criminal

case; and

       WHEREAS, the entry of a protective order in this case will permit the Government

expeditiously to produce Disclosure Material without further litigation or the need for substantial

redactions, and will afford the defense prompt access to such materials, in substantially unredacted

fonn, which will facilitate the preparation of the defense;

IT IS HEREBY ORDERED:

       1. There is good cause for entry of a protective order and the provisions set forth herein.
  Case 1:19-cr-00919-KMW Document 13-1 Filed 01/13/20 Page 2 of 5




       2. Disclosw-e Material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (collectively, "the defense"), other than as set forth herein, and

shall be used by the defense solely for purposes of defending this action.

       3. All Disclosure Material possessed by the defense shall be maintained in a safe and ·

secure manner.

       4. Disclosure Material may be disclosed by the defense to:

           a. The defendant;

           b. The following persons (hereinafter, ''Designated Persons"):

                   i. investigative, paralegal, secretarial, clerical, and other personnel employed

                      or retained by defense counsel;

                  ii. independent expe1t witnesses, investigators, or advisors retained by defense

                      counsel in connection with this action; and

           c. such other persons as hereafter may be authorized by the Court.

All Designated Persons to whom Disclosure Material is disclosed in accordance with this provision

shall be subject to the terms of this Order. To the extent Disclosure Material is disclosed to any

Designated Persons, defense counsel shall first provide each Designated Person with a copy of this

Order and instruct such Designated Person(s) that they are bound by the terms of this Order.

Defense Counsel shall make reasonable efforts to maintain a record of what Disclosme Material

bas been disclosed to Designated Persons pursuant to this Order.

       5. Defense counsel may show Disclosure Material to potential witnesses ("Potential

Witnesses") during the course and for the purpose of investigation, but shall not disseminate

Disclosure Material to Potential Witnesses or permit Potential Witnesses to make or retain copies

of Disclosure Material. To the extent Disclosure Material is disclosed to Potential Witnesses,



                                                2
   Case 1:19-cr-00919-KMW Document 13-1 Filed 01/13/20 Page 3 of 5




defense counsel shall first instruct each Potential Witness as to the tenns of this Order and instruct

such Potential Witness(es) that they are bound by the tenns of this Order. Defense counsel shall

make reasonable efforts to maintain a record of what Disclosure Material has been disclosed to

Potential Wih1esses pursuant to this Order.

        6. The defense shall not post any Disclosure Material on any Internet site or network site

to which persons other than the parties hereto have access, and shall not disclose any Disclosure

Material to the media or any third party except as set forth herein. Subject to the restrictions

applicable to Sensitive Infonnation set forth herein, this provision shall not prevent the filing of

. Disclosure Material for purposes of any judicial proceeding.

        7. The Govemment may authorize in writing, disclosure of Disclosure Material beyond

that otherwise pennitted by this Agreement and Stipulation. The Government shall have sole

discretion to determine whether to authorize any such disclosure.

        8. Sensitive Information so designated by the Government, including any copies thereof

or excerpts therefrom, may be disclosed by defense counsel to the defendant for review at the

offices of defense counsel, or in the presence of defense counsel, for purposes related to this case.

Notwithstanding the foregoing, the defendant shall not maintain, retain, or keep copies or notes of

Sensitive Information outside of the presence of defense counsel.

        9. Unless authorized in writing by the Goverrunent or by an order of this Court, no

Sensitive Info1mation, or information derived therefrom, shall be filed publicly whether excerpted

within a filing or as an attachment to a filing. Any filings incorporating, containing, or referencing

Sensitive Iufo1mation shall be redacted and/or filed under seal.

        10. Notwithstanding any provjsion to the contra1y, this Order does not prevent the

disclosure of any Disclosure Material, including Sensitive Information, in any judicial proceeding



                                                  3
  Case 1:19-cr-00919-KMW Document 13-1 Filed 01/13/20 Page 4 of 5




in this action, or to any judge or magistrate judge, for purposes of this action. All public filings

shall separately comply with the privacy protection provisions of Federal Rule of Criminal

Procedure 49 .1.

        1 L Except for bisclosure Material that has been made part of the record of this case, the
                                                                           ,~
defense shall return to the Government, or securely destroy or delete, all Disclosure Material

within thirty (30) days of the expiration of the period for direct appeal from any verdict in the

above-captioned case; the period of direct appeal from any order dismissing any of the charges in

the above-captioned case; or the granting of any motion made on behalf of the Government

dismissing any charges in the above-captioned case, which~ver date is later.

        12. The provisions of this Order shall not tenninate at the conclusion of this criminal

prosecution and the Comt will retain jurisdiction to enforce this Order until the Court orders

otherwise.

        13. This Order may be signed in counterparts and transmitted by facsimile and/or electronic

copy, each of which counterparts will be deemed to be an 01igi.nal and which taken together will

constitute the Order.



AGREED AND CONSENTED TO:

   GEOFFREY S. BERMAN
   United States Attorney
   Southem District of New



                                                                 Date:




                                                 4
 Case 1:19-cr-00919-KMW Document 13-1 Filed 01/13/20 Page 5 of 5




                                                  Date:
   Jame   . Roth, Esq.
   Cou el for Defendant Lorenzo Almanzar



SO ORDERED:

Dated: New Yorlc, New York
             --14-,
       January       2020


                                      THE HONORABLE KIMBA M. WOOD
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF NEW YORK




                                           5
